Citation Nr: 1644575	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the removal of the appellant's son from her Department of Veterans Affairs compensation award due to his concurrent receipt of Dependents' Educational Assistance benefits under Chapter 35, United States Code, was proper.  

2.  Propriety of the overpayment of VA compensation benefits in the calculated amount of $5,584 created as a result of that action.

(The issue of entitlement to a waiver of overpayment of VA compensation benefits in the calculated amount of $5,584 is the subject of a separate decision).   


REPRESENTATION

Appellant represented by:	Lisa Portnoff, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to November 1970 and from December 1973 to November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In that determination, the RO retroactively removed the appellant's son from her VA compensation award effective September 1, 2010, due to his election of Chapter 35 Dependents' Educational Assistance (DEA) benefits as of that date.  That retroactive termination of the dependency allowance for the appellant's son resulted in an overpayment of compensation benefits to the appellant in the calculated amount of $ 5,584.  

In this appeal, the appellant has challenged the validity of the debt at issue.  In addition, she also requested a waiver of the overpayment of that debt.  See Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  In a September 2012 determination, the RO in Milwaukee, Wisconsin, denied her request for a waiver and the appellant appealed that determination.  

Because the decision on the propriety of the retroactive termination of the appellant's dependency allowance for son due to his concurrent receipt of Chapter 35 benefits, and the debt resulting therefrom, arises from the St. Louis RO and the decision on the waiver issue arises from the Milwaukee RO, they will be the subject of separate Board decisions.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

In July 2016, in connection with both of her appeals, the appellant testified at a hearing at the St. Louis RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  


FINDINGS OF FACT

1.  Effective December 1, 1999, the appellant was awarded VA compensation at the 60 percent rate and paid an additional allowance for her dependent son, who was born in 1992.  

2.  Effective April 2, 2000, VA determined that the appellant had a total service-connected disability, permanent in nature, effective April 2, 2000, thereby rendering her basically eligible for Chapter 35 Dependents' Educational Assistance (DEA) benefits.

3.  In a June 2001 letter, VA notified the appellant that her dependents may be eligible for Chapter 35 DEA benefits and provided her with VA pamphlet 22-73-3, Summary of Education Benefits, which explained that both a dependency allowance and Chapter 35 DEA benefits could not be paid.

4.  Effective August 1, 2010, the dependency allowance for the appellant's son was continued after her son's eighteenth birthday based on evidence of his school attendance.  

5.  In a May 2012 letter, the RO advised the appellant that her son had elected to receive Chapter 35 DEA benefits, effective September 1, 2010.  The RO proposed to retroactively remove the appellant's son from her compensation award effective September 1, 2010, resulting in an overpayment.  The appellant was offered the opportunity to submit evidence to show why the proposed reduction should not take place, and she responded that the evidence upon which the proposed adjustment was made was correct and asked that VA immediately reduce her benefits as proposed to minimize any overpayment.  

6.  For the period from September 1, 2010, to March 4, 2011, the appellant was paid $5,584, in additional VA disability compensation benefits for her son based on his school attendance.  During this same period, the appellant's son was also paid Chapter 35 DEA benefits.  VA's retroactive termination of the dependency allowance paid for the appellant's son during this period resulted in the $5,584 overpayment.


CONCLUSION OF LAW

The removal of the appellant's son from her VA compensation award due to his concurrent receipt of Chapter 35 DEA benefits was proper, and the resulting overpayment of VA compensation benefits in the calculated amount of $5,584 was properly created and is a valid indebtedness.  38 U.S.C.A. §§ 3562, 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.667(f), 3.707, 21.3023 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issues on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007) (holding that the provisions of 38 U.S.C. § 5103(a) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).


Background

In an October 2000 rating decision, the RO granted the appellant's original application for VA compensation benefits, effective December 1, 1999.  She was awarded compensation at the 60 percent rate, thereby entitling her to an additional allowance for each of her eligible dependents.  See 38 U.S.C.A. § 1115 (West 2014).  In an October 2000 letter, the appellant was advised of the RO's determination and notified that her compensation included an additional amount for her dependent son, who was born in 1992.  

In a May 2001 rating decision, the RO awarded a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 2, 2000.  The RO also determined that the appellant had a total service-connected disability, permanent in nature, effective April 2, 2000, thereby rendering her basically eligible for Chapter 35 Dependents' Educational Assistance (DEA) benefits.

In a June 2001 letter, the RO notified the appellant of its decision and indicated that she continued to be paid an additional amount for her dependent son.  The RO further notified the appellant that her dependent may be eligible for Chapter 35 DEA benefits.  She was advised that VA pamphlet 22-73-3, Summary of Education Benefits, had been enclosed for her review which explained the program.  The Board notes that VA pamphlet 22-73-3 includes an explanation that both a dependency allowance and Chapter 35 DEA benefits could not be paid and that any dependency allowance would be terminated when DEA benefits were elected.

In an August 2010 letter, the RO notified the appellant that the dependency allowance for her son had been continued effective August 1, 2010, based on information she had provided in a VA Form 21-674 (Request for Approval of School Attendance) that he was attending school after his eighteenth birthday.  38 C.F.R. § 3.667(a)(1) (2015) (providing that a dependency allowance may be extended beyond a child's eighteenth birthday based upon school attendance).  The letter advised the appellant that she was required to notify VA if there was any change in the status of her dependents.  Specifically, the letter noted that "[b]ecause [your son] is beginning school in the future, please complete Part 1 of the enclosed VA Form 21-674B and return the form after school begins."  The record contains no indication that the appellant submitted the completed form.  

In July 2011, the appellant submitted a completed VA Form 21-674 (Request for Approval of School Attendance) indicating that her son had begun attending university on a full-time basis in August 2010.  She did not report that her son was in receipt of Chapter 35 benefits.  The record shows that the dependency allowance for the appellant's son was thereafter continued.

In a May 2012 letter, the RO advised the appellant it had received information that her son had been in receipt of Chapter 35 benefits, effective since September 1, 2010.  The RO explained that the law prohibited the payment of both a dependency allowance and Chapter 35 benefits.  Thus, the RO proposed to retroactively remove the appellant's son from her compensation award (i.e. retroactively terminate the dependency allowance payable for her son) effective September 1, 2010, which was the effective date of her son's election of Chapter 35 DEA benefits.  The appellant was advised that her payments would continue at the present rate for 60 days so that she could submit evidence to show why the proposed reduction should not take effect.  She was further advised that she could minimize any potential overpayment by asking that her payments be reduced immediately while her case was being reviewed.  The RO indicated that, if she waited more than 60 days to submit additional evidence, the proposed adjustment would go into effect and her benefits would continue at that rate while the evidence was considered.  

Later that month, the appellant responded that the evidence upon which the proposed adjustment was made was correct and asked that VA reduce her benefits as proposed to minimize any overpayment.  

In a July 2012 letter, the RO advised the appellant that her son had been removed from her compensation award effective September 1, 2010, due to his election of Chapter 35 DEA benefits as of that date.  The RO advised the appellant that the retroactive removal had resulted in an overpayment, which was subject to repayment.  In an August 2012 letter, VA's Debt Management Center notified the appellant that the amount of her debt was $5,584.  

The appellant appealed the RO's determination, alleging that the debt at issue was due to sole administrative error on the part of VA.  She claimed that VA should have automatically terminated her son's dependency allowance when he elected Chapter 35 benefits.  She further claimed that she had notified VA that her son had applied for college "and that he be removed from my VA benefits."  

The record on appeal includes an audit of the overpayment at issue.  In an October 2012 letter, the RO explained that the appellant had received a dependency allowance for her son for the period from September 1, 2010, to July 31, 2012.  The RO explained that federal law prohibited a veteran from receiving additional compensation for a dependent schoolchild while that dependent is in receipt of Chapter 35 benefits.  Because her son had received Chapter 35 benefits from September 1, 2010, to March 4, 2011, an overpayment in the calculated amount of $5,584 had resulted.  

In an October 2013 statement, the appellant indicated that, in July 2010, she had had a telephone conversation with a VA employee during which "I specifically said to the VA Representative that 'my son is going to college in the fall using the DEA Program.'"  She indicated that she was advised in that July 2010 conversation that her dependency allowance would be continued in the meantime and that she needed to take no further action at present.  The appellant argued that it was VA's obligation to remove her son from her VA compensation once it began paying him Chapter 35 benefits.  She further argued that VA's failure to correct the error until 2012 had resulted in the overpayment at issue.  The appellant acknowledged that she had continued to accept the additional compensation for her son while he was receiving Chapter 35 benefits, but emphasized that it was not intentional on her part.  She stated that she honestly did not know how much money she received because her VA disability pay, her military retirement pay, and her Social Security benefits were all direct deposited into her account and the amounts varied depending on the day of the month and the taxes withheld.  She indicated that she had entrusted VA and the government to deposit the correct amounts into her accounts.  

At her July 2016 Board hearing, the appellant testified that, in July 2010, she advised VA in a telephone conversation that her son would soon be starting college.  She recalled that the VA employee with whom she spoke indicated that her son would remain on her compensation until he began school.  She indicated, however, that she thereafter presumed that VA would take the necessary steps to remove her son from her compensation at the appropriate time.  The appellant testified that VA failed to do so and that she did not notice the error, as her money was deposited directly into her account.  She indicated that, by the time VA corrected the error nearly two years later, her overpayment was substantial.  At the hearing, the appellant testified that she could not recall whether or not she had returned the VA Form 21-674B in August 2010 after her son started school as requested by the RO, but thought she had probably done so because she was generally very careful about such things.  


Applicable Law

In general, any veteran whose disability is rated not less than 30 percent shall be entitled to additional compensation for his or her eligible dependents, including a child under the age of 18 years.  38 U.S.C.A. § 1115 (West 2014).  That additional compensation may be extended beyond the child's eighteenth birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday.  38 C.F.R. § 3.667(a)(1) (2015).

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021 (2015).  However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2015).

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 38 C.F.R. § 21.3023 (2015).


Analysis

After carefully reviewing the record on appeal in light of the appellant's contentions, the Board concludes that the overpayment of VA compensation benefits at issue in this case was properly created.

It is undisputed that the appellant's son sought and received Chapter 35 DEA benefits, effective September 1, 2010.  As noted, payment of both a dependency allowance as part of a Veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited by law.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f)(1), 3.707, 21.3023(a).  The file indicates that, once her son elected to receive the Chapter 35 educational benefits effective September 1, 2010, the RO appropriately removed the dependency allowance for appellant's son, effective as of that date, resulting in the overpayment at issue here.

It is clear from the law that the appellant is not legally entitled to additional disability compensation for her son after September 1, 2010, when her son began receiving Chapter 35 DEA benefits.  Indeed, the appellant does not specifically dispute the termination of the dependency allowance for her son or the amount of the calculated overpayment.  Rather, the appellant has contended that she should not be charged with the overpayment because VA should not have paid her a dependency allowance for her son after he elected Chapter 35 benefits and that she did not know that she was continuing to receive that benefit while he was receiving Chapter 35 benefits.

Given the appellant's contentions that the debt at issue here was created through no fault of her own, the Board has carefully considered the concept of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) (2015).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  The Board notes, however, that sole administrative error may be found to occur only in cases where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor her failure to act contributed to the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015).

In this case, the record shows that, as part of her award of a permanent and total disability rating, the appellant was notified that her dependents were eligible for Chapter 35 DEA benefits.  She was provided with a pamphlet that explained such benefits in detail, to include how the benefits may affect her entitlement to an additional allowance for children who elect to receive Chapter 35 benefits.  According to the appellant, she also had a July 2010 telephone conversation with a VA official on the topic of the prohibition of concurrent receipt of a dependency allowance and Chapter 35 benefits.  

Moreover, the record shows that, in August 2010, the RO notified the appellant that the dependency allowance for her son had been continued effective August 1, 2010, based on information she had provided in a VA Form 21-674 (Request for Approval of School Attendance) that he was continuing to attend school after his eighteenth birthday.  That letter expressly advised the appellant that she was required to notify VA if there was any change in the status of her dependents.  Specifically, the letter noted that "[b]ecause [your son] is beginning school in the future, please complete Part 1 of the enclosed VA Form 21-674B and return the form after school begins." The Board notes that this form specifically seeks information as to whether the child is receiving tuition or an educational allowance under the DEA Chapter 35 program.  The record contains no evidence that the appellant actually returned that form, and she has conceded that she is not certain that she did so.  

Based on the foregoing, the Board finds that the appellant knew or should have known that she would not be entitled to the dependency allowance for her son for the same period her son elected to receive Chapter 35 benefits.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (holding that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations).  

Moreover, although it is clear that VA erroneously paid the appellant a dependency allowance during the same period it paid her son Chapter 35 benefits, the record shows that the appellant thereafter continued to accept the payments when she was under an obligation to correct the error.  The Board has carefully considered the appellant's contentions to the effect that she did not know she was continuing to receive a dependency allowance for her son after he elected to receive Chapter 35 benefits because the money was deposited directly into her accounts.  The Board concludes, however, that whether or not the appellant actually knew, she should have known that she was receiving additional benefits to which she was not entitled.  The appellant's failure to pay attention to the amount of money she was receiving from VA, particularly when she knew her son had just begun to receive Chapter 35 benefits, contributed to the overpayment.  The appellant's further failure to complete and return the VA Form 21-674B requested by the RO further contributed to the length of the erroneous payments.  Thus, the Board concludes that the appellant's failure to act contributed to some extent to the creation of the overpayment at issue.  Under these circumstances, the Board must find that the overpayment at issue in this case was not due to sole administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); see also Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (noting that "[a]n error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is 'based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge.'").  

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As preponderance of the evidence is against the claim, and the benefit sought on appeal is accordingly denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The removal of the appellant's son from her Department of Veterans Affairs compensation award due to his concurrent receipt of Dependents' Educational Assistance benefits under Chapter 35, United States Code was proper; the appeal is denied.  

The overpayment of VA compensation benefits in the calculated amount of $5,584 is a valid debt; the appeal is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


